DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,4-6,9-10,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson 10487605 in view of Roddy et al. 6464008 .
Referring to claims 1 and 30, Nelson discloses a method comprising the steps: (a) running a tool string (see fig. 1, at 20) downhole in a well bore, the tool string including a casing cutter (12) having a central bore; (b) passing a fluidized plugging material (16) through the casing cutter (see col. 2, lines 50-56, the cement is deliver through toolstring 20 that support BHA which includes casing cutter); (c) depositing a quantity of the fluidized plugging material into the well bore to form a plug (see fig 3, at 16); (d) pumping a ball, behind the quantity of the fluidised plugging material and trapping the ball in a catcher; in order to activate a cutter ( after the cement is sent through the tool string a second ball is delivered to activate the cutter, see col. 2, line 64-col. 3, line; and (e) using the casing cutter to part an upper length of casing from a 
Referring to claim 2, Nelson discloses includes the step of pulling the upper length of casing out of the well on the same trip into the well bore (see col. 3, lines 28-30).
Referring to claim 4, Nelson discloses the additional steps of including a bridge plug (10) on the tool string and setting the bridge plug in the well bore before step (b) (see fig. 2).
Referring to claim 5, Nelson discloses conducting an inflow test before step (b) (see col. 2, lines 52-55).
Referring to claim 6, Nelson discloses pumping the fluidized plugging material from surface (see col. 2, lines 58-60).
Referring to claim 9, Nelson discloses pumping a wash fluid through the tool string and casing cutter (see col. 2, lines 61-63, excess cement can be circulated out with water or well fluid).
.

Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson 10487605 n view of Roddy et al. 6464008, as applied to claim 1 and further in view of Kruger 20180100373.
	Referring to claim 13, Nelson does not disclose depositing a further quantity of fluidized plugging material into the well bore to form a further plug.  Kruegar, teaches depositing a further quantity of fluidized plugging material into the well bore to form a further plug (see figure 4, cement above element 106).  As it would be advantageous to have a further plug to further support the formation  or casing as needed, it would be obvious to one ordinary skill in the art before the effective filing date  to modify the method disclosed by Nelson to deposit a further quantity of fluidized plugging material into the well bore to form a further plug in view of teachings of Kruger.
	Referring to claim 14, Nelson does not disclose the method includes the further steps of pulling the tool string to a second location, at a shallower depth, in the well and repeating step (d).  Kruger teaches making using a casing cutter to make cuts in a casing at a shallow depth to allow the casing to be removed in smaller sections ( see paragraph 0105).  As it would be advantageous to make a second cut if they whole casing section cannot be removed after the first cut such that the casing is removed in smaller sections, it would be obvious to one ordinary skill in the art before the effective filing date  to modify the method disclosed by Nelson to pull the tool string to a second .
Allowable Subject Matter
Claims 15-17,19-23,25 and 31 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/           Primary Examiner, Art Unit 3672